Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the humidifier, as recited by independent claim 1, for a fuel cell, the humidifier receiving exhaust air from the fuel cell stack into the membrane part of the humidifier, and wherein a first cap coupled to a first side of the membrane part and configured to feed supply air into the humidifying membrane, the first cap including a supply air inflow passage and a variable member installed in the supply air inflow passage or including at least a portion capable of entering the supply air inflow passage, wherein the variable member is moved in an inward direction toward the center of the supply air inflow passage or in an outward direction opposite to the inward direction based on pressure inside the supply air inflow passage to vary a cross-sectional area of a least a portion of the supply air inflow passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-23-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776